      Case 2:19-cv-00145 Document 14 Filed on 06/02/20 in TXSD Page 1 of 6
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 02, 2020
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

BDFI, LLC,                                  §
                                            §
        Appellant,                          §
VS.                                         § CIVIL ACTION NO. 2:19-CV-145
                                            §
WALKER & PATTERSON, P.C.,                   §
                                            §
        Appellee.                           §

                         ORDER ON MOTION TO DISMISS

       Appellant, BDFI, L.L.C. (BDFI) filed this appeal of an order granting attorney’s

fees to Appellee, Walker & Patterson, PC (WP), for work done in connection with the

Chapter 11 bankruptcy reorganization of 2500 West Loop, Inc. (2500WL). Before the

Court is WP’s Motion to Dismiss for Lack of Standing (D.E. 10). BDFI has not filed a

response to the motion and the time for doing so has expired. Pursuant to Local Rule 7.4,

failure to respond to a motion is deemed to be a representation of no opposition to the

relief sought. Nonetheless, the Court considers the merits of the motion pursuant to

Hibernia National Bank v. Administracion Central Sociedad Anonima, 776 F.2d 1277

(5th Cir. 1985) (cautioning courts against treating a respondent’s default as dispositive

without reference to the merits).

                                        FACTS

       BDFI, which is solely owned by Brad Parker, is the parent company of 2500WL.

D.E. 3, pp. 054, 311. Parker is also the President and sole decision-maker for 2500WL.

Id., pp. 023, 311. While details in the record are sparse, the only significant asset of

1/6
      Case 2:19-cv-00145 Document 14 Filed on 06/02/20 in TXSD Page 2 of 6



2500WL reported on its bankruptcy schedules is a $16 million promissory note secured

by a deed of trust on the Beal Bank Building located on Houston’s West Loop. D.E. 3,

pp. 034-035, 297.      Issues arose with respect to the promissory note, including its $16

million valuation, prompting commencement of litigation of largely unspecified claims

and counterclaims.     Id., pp. 050 (financial disclosures), 067 (notice of usury), 071

(motion to lift stay for pending litigation).

       Apparently to forestall a negative outcome of the litigation, Parker entered into a

$300,000 flat fee agreement with WP to represent 2500WL in a voluntary bankruptcy

reorganization. The company also made an initial payment of $100,172.77 toward that

fee. Id., pp. 051, 061. WP filed the bankruptcy case on behalf of 2500WL on October

12, 2018, and on November 26, 2018, obtained an order permitting it to act as counsel for

the Debtor 2500WL.         Id., pp. 025 (bankruptcy petition), 080 (order authorizing

employment and payment). The order included approval of the flat fee agreement and

the initial payment that had been made.

       Less than three months after filing the petition for relief, on February 4, 2019, the

bankruptcy court appointed the United States Trustee to act as Chapter 11 Trustee. Id., p.

172. On application of the United States Trustee, Allison D. Bynam was appointed as

Chapter 11 Trustee of the case. Id., p. 177. Bynam assumed possession of the 2500WL

estate and obtained a court order on March 12, 2019, appointing her firm as counsel. Id.,

p. 244. Thereafter, WP ceased to do any work on the case. WP further refused to meet

with Parker to discuss any actions that 2500WL could take in the course of the


2/6
       Case 2:19-cv-00145 Document 14 Filed on 06/02/20 in TXSD Page 3 of 6



bankruptcy because Parker’s interest at that point was to protect his equity, through

BDFI, which WP considered to represent a conflict of interest. D.E. 3, p. 299.

        On April 17, 2019, WP filed for an order to approve payment of the balance of the

flat fee under the approved contract. Id., p. 245. BDFI filed an objection.1 Id., p. 253.

After an evidentiary hearing of the matter on May 9, 2019, the bankruptcy court

overruled the objection and approved the final payment. Id., p. 269. BDFI appeals that

decision in this case. WP moves for dismissal of the appeal, arguing that BDFI does not

have standing. WP points out that BDFI is not the debtor, is not a creditor of the debtor,

did not pay—and was not liable for—any part of the attorney’s fee, and thus could not be

a “person aggrieved” sufficient to support standing. BDFI appears to be only an equity

security holder.

                                                DISCUSSION

        Standing to appeal a bankruptcy court decision is a question of law. Furlough v.

Cage (In re Technicool Sys., Inc.), 896 F.3d 382, 385 (5th Cir. 2018). And it involves a

bankruptcy-specific test.2 Under the Bankruptcy Code, BDFI was clearly an “interested

party,” with the right to participate in the decision at the trial stage. 11 U.S.C. § 1109(b).

However, that does not translate into a right to appeal.

                 Bankruptcy cases often involve numerous parties with
                 conflicting and overlapping interests. Allowing each and
                 every party to appeal each and every order would clog up the

1
   While the title of the document indicates that BDFI and the Debtor were objecting to payment of the fee, the body
of the document refers only to BDFI and the attorney signed solely on behalf of BDFI.
2
     Article III standing under Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (listing the irreducible
minimum of constitutional standing) does not apply. Furlough, 896 F.3d at 385 n.4 (citing Rohm & Hass Tex., Inc.
v. Ortiz Bros. Insulation, 32 F.3d 205, 210 n.18 (5th Cir. 1994) (explaining that “Article III is inapplicable to
bankruptcy courts”).
3/6
      Case 2:19-cv-00145 Document 14 Filed on 06/02/20 in TXSD Page 4 of 6



              system and bog down the courts. Given the specter of such
              sclerotic litigation, standing to appeal a bankruptcy court
              order is, of necessity, quite limited.

Furlough, 896 F.3d at 385; see also, In re Coho Energy Inc., 395 F.3d 198, 202 (5th Cir.

2004); Matter of Fondiller, 707 F.2d 441, 443 (9th Cir. 1983); In re AFY, 734 F.3d 810,

824 (8th Cir. 2013) (specifically distinguishing status as a party-in-interest from a person-

aggrieved).

       The limited right to appeal is afforded to “persons aggrieved by an order”—

language the courts have carried through subsequent Bankruptcy Code amendments from

the Bankruptcy Act of 1898. Fondiller, 707 F.2d at 443; see also, AFY, 734 F.3d at 824;

In re EToys, Inc., 234 Fed. App’x 24, 25 (3d Cir. 2007); In re Saldana, 534 B.R. 678, 684

(N.D. Tex. 2015). According to this test, “appellant must show that he was ‘directly and

adversely affected pecuniarily by the order of the bankruptcy court’ in order to have

standing to appeal.” Coho Energy, 395 F.3d at 203 (quoting Fondiller, 707 F.2d at 443).

       The consensus in the caselaw is that status as a shareholder, alone, is not sufficient

to demonstrate a direct and adverse pecuniary effect necessary for standing.            The

shareholder’s interest is derivative, not direct. See e.g., AFY, 734 F.3d at 820; EToys, 234

Fed. App’x at 25 (citing Kauffman v. Dreyfus Fund, Inc., 434 F.2d 727, 732 (3d Cir.

1970) (“A stockholder of a corporation does not acquire standing to maintain an action in

his own right, as a shareholder, when the alleged injury is inflicted upon the corporation

and the only injury to the shareholder is the indirect harm which consists in the

diminution in value of his corporate shares resulting from the impairment of corporate

assets.”)); Hardes Holding, LLC v. Sandton Credit Solutions Master Fund, III, LP, 3:19-
4/6
      Case 2:19-cv-00145 Document 14 Filed on 06/02/20 in TXSD Page 5 of 6



CV-3009-RAL, 2019 WL 6347775, at *4 (D.S.D. Nov. 27, 2019) (“Under the

shareholder standing rule, shareholders cannot appeal a bankruptcy court decision if they

have only a derivative interest in the outcome.”).

       The Fifth Circuit has acknowledged only one limited exception to this rule: In re

First Colonial Corp. of America, 544 F.2d 1291 (5th Cir. 1977), superseded by statute on

other grounds as recognized by In re Woerner, 783 F.3d 266, 274 (5th Cir. 2015) (en

banc). In that case, the shareholder was permitted to object to the Trustee’s attorney’s

fees only because of the unique situation presented by the Trustee’s apparent conflict of

interest. Here, the order benefitted 2500WL’s attorney. It presented no conflict of

interest for the Chapter 11 Trustee.

       In another unique case, a sister court allowed appellate standing to a creditor,

based on a debtor’s shareholder interest. Saldana, 534 B.R. at 684. There, a divorced

wife was a creditor in the divorced husband’s bankruptcy case. He had also placed two

of his companies in bankruptcy and the cases were jointly administered. The husband’s

bankruptcy estate stood to recover equity from one related company’s estate, which could

then be used to fund her claim as her husband’s creditor. Under those circumstances, she

was granted standing to enforce her own claim, through the husband’s equity interest. No

such scenario is operative here. BDFI has not demonstrated that it has any claim of its

own to prosecute.

       Another district court has suggested that a shareholder might have standing if it

can show that there was sufficient equity in the debtor’s estate to make a difference to the

value of its shares. See generally, In re Paragon Offshore plc, 597 B.R. 748, 758 (D.
5/6
      Case 2:19-cv-00145 Document 14 Filed on 06/02/20 in TXSD Page 6 of 6



Del. 2019). The equity holder did not have standing because the debtor’s liabilities

exceeded its assets and the plan of reorganization would under no circumstances provide

for a recovery to him. In comparison to the law set out above, this test is not supported

by the majority of the courts.      And even if it were an appropriate method for

demonstrating standing, BDFI has failed to provide any evidence on which this Court

may find 2500WL’s assets to exceed its liabilities, given the nature of the state court

litigation and BDFI’s default on this motion.

                                    CONCLUSION

       For the reasons stated above, the Court GRANTS the motion to dismiss (D.E. 10)

and this appeal is DISMISSED WITH PREJUDICE.

       ORDERED this 2nd day of June, 2020.

                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




6/6
